Title: Notes on the Southern Piazza at Monticello, 30 June 1805
From: Jefferson, Thomas
To: 


                        
                            
                        June 1805
                     
                        
                        The Southern Piazza
                  The 5. arches of this piazza are to be closed by 2 square sashes, both hoisting up, & 1 semicircular sash, fixed. these sashes have been made by mr Oldham, & I presume are here
                  The necessity that both the square sashes should be hoisted up, requires a singular finishing, that is to say there must be an architrave (like a door architrave) from the floor of the Piazza, to the joists. this architrave must project into the Piazza far enough for the 2. thickness of the sashes to run up clear of the face of the wall above the arch, and the semicircular sash must be fixed within the thickness of the wall, without any architrave of it’s own. the 2. square sashes are made of a proper height to reach to the top of the impost. the bulk impost within the piazza will be to be cut away.
                  The architrave (where there are arches) is ⅛ of the void, say in this case, 8 I. wide, mr Dinsmore will draw this in the form we have used in other places. the plinths under the feet of the architrave may correspond in height with the brick plinth.
                        
                            
                        
                    